Citation Nr: 1104049	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability 
with sciatica.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to May 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied the benefits sought on appeal.  In 
October 2010, the Veteran testified before the Board at a hearing 
held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

As an initial matter, the Board finds that the requirements of 
VA's duty to notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
With respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to the 
Veteran is needed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While notice that the 
Veteran received in April 2008 informed him of what was required 
to substantiate the elements of his claim for service connection 
for hypertension on a direct basis, he has not received any 
notice that informed him of what was required to substantiate his 
claim for service connection on a secondary, presumptive, or 
aggravation basis, or what evidentiary burdens he must overcome 
with respect to that claim.  Therefore, a remand is required in 
order to allow sufficient notice to the Veteran.  Upon remand, 
the Veteran will be free to submit additional evidence and 
argument on the question at issue.

Next, the Veteran contends that he has a low back disability that 
is related to his service.  Specifically, he contends that he 
injured his back carrying a heavy rucksack on back during foot 
patrols in Vietnam.

The service treatment records include a February 1964 report that 
shows the Veteran's complaints of right groin area pain with a 
backache and a diagnosis of right groin pain of unknown etiology.  
Records dated in March 1967 show a history of right lower 
quadrant burning pain with pain going down the right leg and a 
diagnosis of right lower quadrant pain of an undetermined 
etiology.

Post-service VA and private treatment records show complaints of 
low back and right leg pain since the Veteran's service in 1967, 
and diagnoses of low back pain, lumbar stenosis, and lumbar 
radiculopathy.

The Veteran was afforded a VA spine examination in April 2010, at 
which time he claimed that he was medevaced from Vietnam due to 
back pain and sciatica of the right leg.  He claims that he was 
taken to Japan and then Madigan Army Medical Center where he was 
placed on bed rest for thirty days.

On examination, the Veteran was diagnosed with chronic lumbar 
spine strain with degenerative changes and spondylolisthesis 
confirmed on X-ray examination, with a history of right leg pain.  
The examiner found no evidence that the Veteran was medevaced 
from Vietnam due to back pain, the examiner found no evidence of 
that in the claims file, but noted a history of employment as a 
carpenter and electrician.  Without any objective evidence that 
the Veteran injured his low back during service, the examiner 
opined that it was not as likely as not that the Veteran's low 
back disability was related to his service.  In an August 2010 
addendum to the April 2010 VA examination and opinion, the 
examiner noted that the Veteran had a historical review of an 
injurious episode and being medevaced to the Madigan Army Medical 
Center over forty years ago.  The examiner also noted that the 
Veteran had a forty-year history of working in a physically 
laborious field as a carpenter and electrician.  The examiner 
opined that degenerative changes that were confirmed on the X-ray 
examination were consistent with the Veteran's age and 
occupation.  Therefore, it was pure speculation as to whether or 
not the degenerative changes and chronic lumbar spine strain 
would have been from his occupation of forty years or his 
historical scenario of an in-service low back injury.  However, 
the examiner did not provide an opinion as to whether the 
Veteran's low back disability was related to his complaints of 
right leg and back pain during service.  Therefore, the Board 
finds that the report of examination and addendum opinion are 
inadequate for rating purposes.

In addition, on remand the Veteran's service treatment records 
from Madigan Army Medical Center, where he contends that he was 
treated for a low back disability, should be requested.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of a low back disability with sciatica during and after his 
service, he is not competent to diagnose or to relate any current 
low back disability with sciatica to his active service.  As any 
relationship remains unclear to the Board, the Board finds that 
another VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examiner on remand should specifically reconcile the opinion with 
the April 2010 VA examination and opinion, August 2010 VA 
addendum opinion, and any other opinions of record.  With regard 
to the Veteran's claim that he was treated for a low back 
disability at Madigan Army Medical Center during service, there 
is no record of any such treatment in the claims file.  
Accordingly, the Veteran's service treatment records from Madigan 
Army Medical Center should be requested and obtained.

Next, the Veteran contends that he has hypertension that is 
either related to his service or to his service-connected 
diabetes mellitus.

The service treatment records are void of findings, complaints, 
symptoms, or a diagnosis of hypertension.  Post-service private 
treatment records show an April 2003 diagnosis of hypertension.

The Veteran was afforded a VA hypertension examination in April 
2010, at which time he was diagnosed with hypertension that the 
examiner opined was not due to diabetes mellitus based on the 
rationale that the hypertension diagnosis predated the diabetes 
mellitus diagnosis.  The examiner further opined that 
hypertension was not aggravated by diabetes mellitus as there was 
no evidence of renal dysfunction.  However, the examiner did not 
opine as to whether the Veteran's hypertension was related to his 
active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of hypertension during and after his service, he is not 
competent to diagnose or to relate any current hypertension to 
his active service or to his service-related diabetes mellitus.  
As any relationship remains unclear to the Board, the Board finds 
that another VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examiner on remand should specifically reconcile the opinion 
with the April 2010 VA examination and opinion and any other 
opinions of record.

It also appears that additional records should be obtained.  A 
review of the VA medical records shows gaps in VA medical records 
dated from July 2008 to March 2010.  To aid in adjudication, all 
of the VA medical records should be obtained.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Additionally, the most recent private treatment of records from 
Kaiser Permanente are dated in September 2008.  Accordingly, any 
subsequent private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on how 
to substantiate all the elements of the claim 
for service connection for hypertension on a 
secondary and presumptive basis.

2.  Contact the United States Army Personnel 
Center, or any other appropriate service 
department office, and obtain service 
treatment records from the Madigan Army 
Medical Center in Tacoma, Washington.  A 
formal determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records or 
information do not exist or that efforts to 
obtain them would be futile.  In the event 
that it is determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

3.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Kaiser Permanente 
dated since September 2008, and any 
additional private treatment records 
identified by the Veteran.  All attempts to 
secure the records must be documented in the 
claims folder.

4.  Obtain the Veteran's VA treatment records 
that have not yet been obtained, to 
specifically include records since July 2008.

5.  Schedule the Veteran for a VA examination 
with an examiner who has not previously 
examined him to determine the nature and 
etiology of any low back disability with 
sciatica.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the April 2010 and August 2010 VA examination 
and opinions.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current low back 
disability or sciatica.

(b)  Is it at least as likely as not (50 
percent or more probability) that any low 
back disability or sciatica was incurred 
in or aggravated by the Veteran's service?  
The examiner should discuss the Veteran's 
complaints of right groin pain with back 
ache and right lower quadrant pain during 
service.  The examiner must also consider 
the Veteran's October 2010 testimony 
regarding the incurrence of a low back 
disability with sciatica, in addition to 
his statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

6.  Schedule the Veteran for a VA examination 
with an examiner who has not previously 
examined him to determine the nature and 
etiology of any hypertension.  The claims 
folder should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and discuss 
the opinion with all other opinions of 
record, including the April 2010 VA 
examination and opinion.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following information:

(a)  Diagnose any current hypertension.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
hypertension was incurred in or aggravated 
by the Veteran's service?  The examiner 
must consider the Veteran's October 2010 
testimony regarding the incurrence of 
hypertension, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that any 
hypertension is proximately due to or the 
result of the Veteran's service-connected 
diabetes mellitus?

(d)  Is it at least as likely as not (50 
percent or more probability) that any 
hypertension has been aggravated 
(increased in severity beyond the natural 
course of the condition) by the Veteran's 
service-connected diabetes mellitus?

7.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board or United States Court 
of Appeals for Veterans Claims for development or other action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

